Title: From George Washington to Richard Henry Lee, 21 October 1773
From: Washington, George
To: Lee, Richard Henry



Sir
Fred[ericksbur]g Octr 21st 1773

Your favour of this date, is this instant put into my hands (at Weedons & almost dark) the mode you propose of determining the claim, upon Colo. George Lees Estate, will be perfectly agreeable to me; but as my Brothers are as much concernd in the matter as I am, I would choose to have there concurrance before I did any thing final & should be obligd to you to for mentioning of this matter to my Brothers in Westmoreland, who you will probably see before I shall; & who, if they agree to it, may draw up the state. you propose, my Br. John being better acquainted with the affairs of that Estate than I am. It would have given me pleasure to have seen Colo. Lee & your self at Mt Vernon. I came to this place late in the afternoon of yesterday. light failing me, I have only time to add that I am with regard Sir Yr Most Hble Servt

Go: Washington

